



Exhibit 10.3

DEBENTURE

                         




THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS.  THE
SECURITIES ARE SUBJECT TO RESTRICTIONS OF TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUCH LAWS PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
 ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.




FACE AMOUNT
                                                                          $300,000

PRICE
                                                                                           $300,000

DEBENTURE NUMBER
                                                             February-2005-102

ISSUANCE DATE
                                                                       February
25, 2005

MATURITY DATE
                                                                      February
25, 2008

                        




            FOR VALUE RECEIVED, Virtra Systems, Inc., a Texas corporation (the
“Company”), hereby promises to pay DUTCHESS PRIVATE EQUITIES FUND, II, LP (
“Holder”) on February 25, 2008, (the “Maturity Date”), the principal amount of
Three Hundred Thousand Dollars ($300,000) U.S., and to pay interest on the
principal amount hereof, in such amounts, at such times and on such terms and
conditions as are specified herein.




Article 1          Interest




The Company shall pay eight percent (8%) annual coupon on the unpaid principal
amount of this Debenture (the “Debenture”) at such times and in such amounts as
outlined in this section.  Prior to U.S. Securities and Exchange Commission
(“SEC”) declaring the registration statement for shares underlying the Debenture
(“Registration Statement”) effective (“Effective Date”), the Company will make
mandatory prepaid payments, in advance, on the coupon (“Coupon Payment”)in the
amount of 1/12th (one-twelfth) of the annual payment, per month, pursuant to
each tranche.  The Coupon Payments shall start on March 15, 2005,  and include,
on a pro rata basis, in arrears, any coupon accrued on funds financed before
March 15, 2005.  All subsequent Coupon Payments are due on the 15th (fifteenth)
calendar day of each month thereafter.  




For each subsequent Closing, prepaid Coupon Payments will start on the 15th day
of the month and include, on a pro rata basis, any coupon accrued for funds
financed before the 15th of the month, and shall continue for each subsequent
month thereafter.  All Coupon Payments are to be due on the 15th calendar day of
each month, until the Effective Date.  At such time as the SEC



--------------------------------------------------------------------------------



has declared the Registration Statement Effective, the coupon is to be paid in
shares of registered common stock, par value $0.005 per share, of the Company
(“Common Stock”),.   The interest paid in Common Stock, shall be delivered to
the Holder, or per Holder’s instructions, within three (3) business days of the
date notice is given that the Holder is converting the Interest portion of the
debenture. The Debenture are subject to automatic conversion at the end of three
(3) years from the date of issuance at which time all Debentures outstanding
will be automatically converted based upon the formula set forth in Section 3.2
of the Debenture Agreement.




The Debenture are subject to automatic conversion at the end of three (3) years
from the date of issuance at which time all Debenture outstanding will be
automatically converted based upon the formula set forth in Section 3.2.  







Article 2          Method of Payment




            This Debenture must be surrendered to the Company in order for the
Holder to receive payment of the principal amount hereof.  The Company shall
have the option of paying the interest on this Debenture in United States
dollars or in Common Stock upon conversion pursuant to Article 1 hereof.  The
Company may draw a check for the payment of interest to the order of the Holder
of this Debenture and mail it to the Holder’s address as shown on the Register.
 Interest and principal payments shall be subject to withholding under
applicable United States Federal Internal Revenue Service Regulations.




Article 3          Conversion




Section 3.1         Conversion Privilege




(a)  The Holder of this Debenture shall have the right to convert it into shares
of Common Stock at any time following the Closing Date and which is before the
close of business on the Maturity Date, except as set forth in Section 3.1(c)
below.  The number of shares of Common Stock issuable upon the conversion of
this Debenture is determined pursuant to Section 3.2 and rounding the result to
the nearest whole share.     




(b)   This Debenture may not be converted, whether in whole or in part, except
in accordance with this Article 3.




(c)    In the event all or any portion of this Debenture remains outstanding on
the Maturity Date, the unconverted portion of such Debenture will automatically
be converted into shares of Common Stock on such date in the manner set forth in
Section 3.2.




Section 3.2         Conversion Procedure.
                                                        




(a)     Conversion Procedures. The face amount of this Debenture may be
converted, in whole or in part, any time following the Closing Date.  Such
conversion shall be effectuated by surrendering to the Company this Debenture to
be converted together with a



--------------------------------------------------------------------------------



facsimile of the signed Notice of Conversion which evidences Holder’s intention
to convert the Debenture indicated.  The date on which the Notice of Conversion
is effective (“Conversion Date”) shall be deemed to be the date on which the
Holder has delivered to the Company a facsimile of the signed Notice of
Conversion, as long as the Debenture(s) to be converted are received by the
Company within five (5) business days thereafter.  At such time that the
Debenture has been submitted to the Company, the Holder can elect to whether a
reissuance of the debenture is warranted, or whether the Company can retain the
Debenture as to a continual conversion by Holder.  Notwithstanding the above,
any Notice of Conversion received by 5:00 P.M. EST, shall be deemed to have been
received the previous business day, with receipt being via a confirmation of
time of facsimile of the Holder.




(b)   Common Stock to be Issued. Upon the conversion of any Debenture and upon
receipt by the Company of a facsimile of Holder’s signed Notice of Conversion
the Company shall instruct its transfer agent to issue stock certificates
without restrictive legend or stop transfer instructions, if at that time the
Registration Statement has been declared effective (or with proper restrictive
legend if the Registration Statement has not as yet been declared effective), in
such denominations to be specified at conversion representing the number of
shares of Common Stock issuable upon such conversion, as applicable.   The
Company shall act as Registrar and shall maintain an appropriate ledger
containing the necessary information with respect to each Debenture. The Company
warrants that no instructions, other than these instructions, have been given or
will be given to the transfer agent and that the Common Stock shall otherwise be
freely resold, except as may be set forth herein.




(c)  Conversion Rate.  Holder is entitled to convert the Face Amount of this
Debenture, plus accrued interest, anytime following the Closing Date, at the
lesser of (i) eighty percent (80%) of the lowest closing bid price during the
fifteen (15) days of full trading, defined as standard market hours from 9:30 AM
to 4:00 PM EST, partial trading days will not be counted for calculation
purposes only ("Trading Days") prior to the Conversion Date; or (ii)
thirty-three cents ($.33). (“Fixed Conversion Price”), each being referred to as
the “Conversion Price”.  No fractional shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded up, as the case may be, to the nearest whole share.  The Holder shall
retain all rights of conversions during any partial trading days.

                        

(d)     Nothing contained in this Debenture shall be deemed to establish or
require the payment of interest to the Holder at a rate in excess of the maximum
rate permitted by governing law.  In the event that the rate of interest
required to be paid exceeds the maximum rate permitted by governing law, the
rate of interest required to be paid thereunder shall be automatically reduced
to the maximum rate permitted under the governing law and such excess shall be
returned with reasonable promptness by the Holder to the Company.




(e)     It shall be the Company’s responsibility to take all necessary actions
and to bear all such costs to issue the Common Stock as provided herein,
including the responsibility and cost for delivery of an opinion letter to the
transfer agent, if so required.  The person in whose name the certificate of
Common Stock is to be registered shall be treated as a shareholder of record on
and after the conversion date. Upon surrender of any Debentures that are to be



--------------------------------------------------------------------------------



converted in part, the Company shall issue to the Holder a new Debenture equal
to the unconverted amount, if so requested in writing by Holder.




(f)     Within three (3) business days after receipt of the documentation
referred to above in Section 3.2(a), the Company shall deliver a certificate, in
accordance with Section 3.2(c) for the number of shares of Common Stock issuable
upon the conversion.  In the event the Company does not make delivery of the
Common Stock, as instructed by Holder, within three (3) business days after the
Conversion Date, then in such event the Company shall pay to Holder three
percent (3%) in cash, of the dollar value of the Debentures being converted,
compounded daily, per each day after the third (3rd) business day following the
Conversion Date that the Common Stock is not delivered to the Purchaser, as
liquidated damages.




                              The Company acknowledges that its failure to
deliver the Common Stock within three (3) business days after the Conversion
Date will cause the Holder to suffer damages in an amount that will be difficult
to ascertain.  Accordingly, the parties agree that it is appropriate to include
in this Debenture a provision for liquidated damages.  The parties acknowledge
and agree that the liquidated damages provision set forth in this section
represents the parties’ good faith effort to quantify such damages and, as such,
agree that the form and amount of such liquidated damages are reasonable and
will not constitute a penalty.  The payment of liquidated damages shall not
relieve the Company from its obligations to deliver the Common Stock pursuant to
the terms of this Debenture.




                            To the extent that the failure of the Company to
issue the Common Stock pursuant to this Section 3.2(f) is due to the
unavailability of authorized but unissued shares of Common Stock, the provisions
of this Section 3.2(f) shall not apply but instead the provisions of Section
3.2(m) shall apply.




                            The Company shall make any payments incurred under
this Section 3.2(f) in immediately available funds within three (3) business
days from the date the Common Stock is fully delivered.  Nothing herein shall
limit a Holder’s right to pursue actual damages or cancel the conversion for the
Company’s failure to issue and deliver Common Stock to the Holder within three
(3) business days after the Conversion Date.




                              The Company shall at all times reserve (or make
alternative written arrangements for reservation or contribution of shares) and
have available all Common Stock necessary to meet conversion of the Debentures
by all Holders of the entire amount of Debentures then outstanding. If, at any
time Holder submits a Notice of Conversion and the Company does not have
sufficient authorized but unissued shares of Common Stock (or alternative shares
of Common Stock as may be contributed by Stockholders) available to effect, in
full, a conversion of the Debentures (a “Conversion Default”, the date of such
default being referred to herein as the “Conversion Default Date”), the Company
shall issue to the Holder all of the shares of Common Stock which are available,
and the Notice of Conversion as to any Debentures requested to be converted but
not converted (the “Unconverted Debentures”), may be deemed null and void upon
written notice sent by the Holder to the Company.  The Company shall provide
notice of such  Conversion Default (“Notice of Conversion Default”) to all
existing Holders of outstanding Debentures, by facsimile, within three (3)
business day of such default  



--------------------------------------------------------------------------------



(with the original delivered by overnight or two day courier), and the Holder
shall give notice to the Company by facsimile within five business days of
receipt of the Notice of Conversion Default (with the original delivered by
overnight or two day courier) of its election to either nullify or confirm the
Notice of Conversion.




            The Company agrees to pay to Holder of outstanding Debenture
payments for a Conversion Default (“Conversion Default Payments”) in the amount
of (N/365) x (.24) x the initial issuance price of the outstanding and/or
tendered but not converted Debentures held by each Holder where N = the number
of days from the Conversion Default Date to the date (the “Authorization Date”)
that the Company authorizes a sufficient number of shares of Common Stock to
effect conversion of all remaining Debentures.  The Company shall send notice
(“Authorization Notice”) to Holder of outstanding Debenture that additional
shares of Common Stock have been authorized; stating the Authorization Date and
the amount of Holder’s accrued Conversion Default Payments.  The accrued
Conversion Default shall be paid in cash or shall be convertible into Common
Stock at the Conversion Rate, upon written notice sent by the Holder to the
Company, which Conversion Default shall be payable as follows:  (i) in the event
Holder elects to take such payment in cash, cash payments shall be made to such
Holder of outstanding Debentures by the fifth (5th) day of the following
calendar month, or (ii) in the event Holder elects to take such payment in
stock, the Holder may convert such payment amount into Common Stock  at  the
conversion rate set forth in Section 3.2(c) at any time after the fifth (5th)
day of the calendar month following the month in which the Authorization Notice
was received, until the expiration of the mandatory three  (3) year conversion
period.




            The Company acknowledges that its failure to maintain a sufficient
number of authorized but unissued shares of Common Stock to effect in full a
conversion of the Debenture will cause the Holder to suffer damages in an amount
that will be difficult to ascertain.  Accordingly, the parties agree that it is
appropriate to include in this Agreement a provision for liquidated damages.
 The parties acknowledge and agree that the liquidated damages provision set
forth in this section represents the parties’ good faith effort to quantify such
damages and, as such, agree that the form and amount of such liquidated damages
are reasonable and will not constitute a penalty.  The payment of liquidated
damages shall not relieve the Company from its obligations to deliver the Common
Stock pursuant to the terms of this Debenture.  Nothing herein shall limit the
Holder’s right to pursue actual damages for the Company’s failure to maintain a
sufficient number of authorized shares of Common Stock.




            If, by the third (3rd) business day after the Conversion Date of any
portion of the Debenture to be converted (the “Delivery Date”), the transfer
agent fails for any reason to deliver the Common Stock upon conversion by the
Holder and after such Delivery Date, the Holder purchases, in an open market
transaction or otherwise, shares of Common Stock (the "Covering Shares") solely
in order to make delivery in satisfaction of a sale of Common Stock by the
Holder (the "Sold Shares"), which delivery such Holder anticipated to make using
the Common Stock issuable upon conversion (a "Buy-In"), the Company shall pay to
the Holder, in addition to any other amounts due to Holder pursuant to this
Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as defined
below).  The "Buy In Adjustment Amount" is the amount equal to the excess, if
any, of (x) the Holder's total purchase price (including brokerage commissions,
if any) for the Covering Shares over (y) the net proceeds (after brokerage
commissions, if any)



--------------------------------------------------------------------------------



received by the Holder from the sale of the Sold Shares.  The Company shall pay
the Buy-In Adjustment Amount to the Holder in immediately available funds within
three (3) business days of written demand by the Holder.  By way of illustration
and not in limitation of the foregoing, if the Holder purchases shares of Common
Stock having a total purchase price (including brokerage commissions) of $11,000
to cover a Buy-In with respect to shares of Common Stock it sold for net
proceeds of $10,000, the Buy-In Adjustment Amount which the Company will be
required to pay to the Holder will be $1,000.




(g)  Prospectus and Other Documents. The Company shall furnish to Holder such
number of prospectuses and other documents incidental to the registration of the
shares of Common Stock underlying the Debentures, including any amendment of or
supplements thereto.  Any filings submitted via EDGAR will constitute
fulfillment.




(h)  Limitation on Issuance of Shares. If the Company’s Common Stock becomes
listed on the Nasdaq SmallCap Market after the issuance of the Debenture, the
Company may be limited in the number of shares of Common Stock it may issue by
virtue of (X) the number of authorized shares or (Y) the applicable rules and
regulations of the principal securities market on which the Common Stock is
listed or traded, including, but not necessarily limited to, NASDAQ Rule
4310(c)(25)(H)(i) or Rule 4460(i)(1), as may be applicable (collectively, the
“Cap Regulations”).  Without limiting the other provisions thereof, (i) the
Company will take all steps reasonably necessary to be in a position to issue
shares of Common Stock on conversion of the Debentures without violating the Cap
Regulations and (ii) if, despite taking such steps, the Company still cannot
issue such shares of Common Stock without violating the Cap Regulations, the
holder of a Debenture which cannot be converted as result of the Cap Regulations
(each such Debenture, an “Unconverted Debenture”) shall have the right to elect
either of the following remedies:




            (x)  if permitted by the Cap Regulations, require the Company to
issue shares of Common Stock in accordance with such holder's Notice of
Conversion at a conversion purchase price equal to the average of the closing
bid price per share of Common Stock for any five (5) consecutive Trading Days
(subject to certain equitable adjustments for certain events occurring during
such period) during the sixty (60) Trading Days immediately preceding the
Conversion Date; or




            (y)  require the Company to redeem each Unconverted Debenture for an
amount (the “Redemption Amount”), payable in cash, equal to the sum of (i) one
hundred thirty-three percent (133%) of the principal of an Unconverted
Debenture, plus (ii) any accrued but unpaid interest thereon through and
including the date (the “Redemption Date”) on which the Redemption Amount is
paid to the holder.




            A holder of an Unconverted Debenture may elect one of the above
remedies with respect to a portion of such Unconverted Debenture and the other
remedy with respect to other portions of the Unconverted Debenture.  The
Debenture shall contain provisions substantially consistent with the above
terms, with such additional provisions as may be consented to by the Holder.
 The



--------------------------------------------------------------------------------



provisions of this section are not intended to limit the scope of the provisions
otherwise included in the Debenture.




(i)   Limitation on Amount of Conversion and Ownership. Notwithstanding anything
to the contrary in this Debenture, in no event shall the Holder be entitled to
convert that amount of Debenture, and in no event shall the Company permit that
amount of conversion, into that number of shares, which when added to the sum of
the number of shares of Common Stock beneficially owned, (as such term is
defined under Section 13(d) and Rule 13d-3 of the Securities Exchange Act of
1934, as may be amended, (the “1934 Act”)), by the Holder, would exceed 4.99% of
the number of shares of Common Stock outstanding on the Conversion Date, as
determined in accordance with Rule 13d-1(j) of the 1934 Act. In the event that
the number of shares of Common Stock outstanding as determined in accordance
with Section 13(d) of the 1934 Act is different on any Conversion Date than it
was on the Closing Date, then the number of shares of Common Stock outstanding
on such Conversion Date shall govern for purposes of determining whether the
Holder would be acquiring beneficial ownership of more than 4.99% of the number
of shares of Common Stock outstanding on such Conversion Date.




(j)   Legend. The Holder acknowledges that each certificate representing the
Debentures, and the Common Stock unless registered pursuant to the Registration
Rights Agreement, shall be stamped or otherwise imprinted with a legend
substantially in the following form:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT (OR ANY SIMILAR
RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) IF AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.




(m) Prior to conversion of the Debenture, if at any time the conversion of all
the Debentures and exercise of all the Warrants outstanding would result in an
insufficient number of authorized shares of Common Stock being available to
cover all the conversions, then in such event, the Company will move to call and
hold a shareholder’s meeting or have shareholder action with written consent of
the proper number of shareholders within thirty (30) days of such event, or such
greater period of time if statutorily required or reasonably necessary as
regards standard brokerage house and/or SEC requirements and/or procedures, for
the purpose of authorizing additional shares of Common Stock to facilitate the
conversions.   In such an event management of the Company shall recommend to all
shareholders to vote their shares in favor of increasing the authorized number
of shares of Common Stock. Management of the Company shall vote all of its
shares of Common Stock in favor of increasing the number of shares of authorized
Common Stock.  Company represents and warrants that under no circumstances will
it deny or prevent Holder’s right to convert the Debentures as permitted under
the terms of this Subscription Agreement or the Registration Rights Agreement.
 Nothing in this Section shall limit the obligation of the Company to make the
payments set forth in Section 3.2(g).  The investor, at his option, may request
the company to authorize and issue additional shares if the



--------------------------------------------------------------------------------



investor feels it is necessary for conversions in the future In the event the
Company’s shareholder’s meeting does not result in the necessary authorization,
the Company shall redeem the outstanding Debentures for an amount equal to (x)
the sum of the principal of the outstanding Debentures plus accrued interest
thereon multiplied by (y) 133%.

 

Section 3.3        Fractional Shares.  The Company shall not issue fractional
shares of Common Stock, or scrip representing fractions of such shares, upon the
conversion of this Debenture.  Instead, the Company shall round up or down, as
the case may be, to the nearest whole share.




Section 3.4        Taxes on Conversion.  The Company shall pay any documentary,
stamp or similar issue or transfer tax due on the issue of shares of Common
Stock upon the conversion of this Debenture.  However, the Holder shall pay any
such tax which is due because the shares are issued in a name other than its
name.




Section 3.5     Company to Reserve Stock.  The Company shall reserve the number
of shares of Common Stock required pursuant to and upon the terms set forth in
the Subscription Agreement to permit the conversion of this Debenture.  All
shares of Common Stock which may be issued upon the conversion hereof shall upon
issuance be validly issued,  fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issuance thereof.




Section 3.6      Restrictions on Sale.  This Debenture has not been registered
under the Securities Act of 1933, as amended, (the “Act”) and is being issued
under Section 4(2) of the Act and Rule 506 of Regulation D promulgated under the
Act.  This Debenture and the Common Stock issuable upon the conversion thereof
may only be sold pursuant to registration under or an exemption from the Act.







Article 4          Mergers

            The Company shall not consolidate or merge into, or transfer all or
substantially all of its assets to, any person, unless such person assumes in
writing the obligations of the Company under this Debenture and immediately
after such transaction no Event of Default exists.  Any reference herein to the
Company shall refer to such surviving or transferee corporation and the
obligations of the Company shall terminate upon such written assumption.




Article 5  Reserved

            

Article 6          Defaults and Remedies




Section 6.1     Events of Default.  An “Event of Default” occurs if (a) the
Company does not make the payment of the principal of this Debenture by
conversion into Common Stock within five (5) business days of the Maturity Date,
upon redemption or otherwise, (b) the Company does not make a payment, other
than a payment of principal, for a period of three (3) business days thereafter,
(c) any of the Company’s representations or warranties contained in the
Subscription Agreement or this Debenture were false when made or the Company
fails to



--------------------------------------------------------------------------------



comply with any of its other agreements in the Subscription Agreement or this
Debenture and such failure continues for the period and after the notice
specified below, (d) the Company pursuant to or within the meaning of any
Bankruptcy Law (as hereinafter defined):  (i) commences a voluntary case; (ii)
consents to the entry of an order for relief against it in an involuntary case;
(iii) consents to the appointment of a Custodian (as hereinafter defined) of it
or for all or substantially all of its property or (iv) makes a general
assignment for the benefit of its creditors or (v) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that:  (A) is
for relief against the Company in an involuntary case; (B) appoints a Custodian
of the Company or for all or substantially all of its property or (C) orders the
liquidation of the Company, and the order or decree remains unstayed and in
effect for sixty (60) calendar days, (e) the Company’s Common Stock is suspended
or no longer listed on any recognized exchange including electronic
over-the-counter bulletin board for in excess of five (5) consecutive Trading
Days (e) the Company violates any terms and conditions of the Registration
Rights Agreement.  




As used in this Section 6.1, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors.  The term “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.  A default under clause (c) above
is not an Event of Default until the holders of at least one hundred percent
(100%) of the aggregate principal amount of the Debentures outstanding notify
the Company of such default and the Company does not cure it within five (5)
business days after the receipt of such notice, unless the Company commences to
cure such default within such period, which must specify the default, demand
that it be remedied and state that it is a “Notice of Default”. Prior to the
expiration of the time for curing a default as set forth in the preceding
sentence, the holders of a majority in aggregate principal amount of the
Debentures at the time outstanding (exclusive of Debentures then owned by the
Company or any subsidiary or affiliate) may, on behalf of the holders of all of
the Debentures, waive any past Event of Default hereunder (or any past event
which, with the lapse of time or notice and lapse of time designated in
subsection (a), would constitute an Event of Default hereunder) and its
consequences, except a default in the payment of the principal of or interest on
any of the Debentures. In the case of any such waiver, such default or Event of
Default shall be deemed to have been cured for every purpose of this Debenture
and the Company and the holders of the Debentures shall be restored to their
former positions and rights hereunder, respectively; but no such waiver shall
extend to any subsequent or other default or impair any right consequent
thereon.




                        In the Event of Default, the Holder may elect to secure
a portion of the Company's assets not to exceed 200% of the Face Amount of the
Note, including, but not limited to: accounts receivable, cash, marketable
securities, equipment, building or land or inventory.  The Holder may also elect
to garnishee Revenue from the Company in an amount that will repay the Holder on
the schedules outlined in this Agreement.




In the Event of Default, as outlined in this Agreement, the Holder can exercise
its right to increase the Face Amount of the Debenture of ten percent (10%) as
an initial penalty and for each Event of Default under this Agreement.  In
addition, the Holder may elect to increase the Face Amount by two and one-half
percent (2.5%) per month (pro-rate for partial periods) paid as a penalty for
liquated damages ("Liquidated Damages").  The Liquated Damages will be



--------------------------------------------------------------------------------



compounded daily.  It is the intention and acknowledgement of both parties that
the Liquidated Damages not be deemed as interest.







Section 6.2     Acceleration.  If an Event of Default occurs and is continuing,
the Holder hereof by notice to the Company may declare the remaining principal
amount of this Debenture, together with all accrued interest and any liquidated
damages, to be due and payable.  Upon such declaration, the remaining principal
amount shall be due and payable immediately.   




Section 6.3   Seniority, No indebtedness of the Company other than to Arizona
Business Bank is senior to this Debenture in right of payment, whether with
respect to interest, damages or upon liquidation or dissolution or otherwise.




Article 7          Registered Debentures




Section 7.1  Record Ownership.  The Company, or its attorney, shall maintain a
register of the holders of the Debentures (the “Register”) showing their names
and addresses and the serial numbers and principal amounts of Debentures issued
to them.  The Register may be maintained in electronic, magnetic or other
computerized form.  The Company may treat the person named as the Holder of this
Debenture in the Register as the sole owner of this Debenture.   The Holder of
this Debenture is the person exclusively entitled to receive payments of
interest on this Debenture, receive notifications with respect to this
Debenture, convert it into Common Stock and otherwise exercise all of the rights
and powers as the absolute owner hereof.




Section 7.2  Worn or Lost Debentures.  If this Debenture becomes worn, defaced
or mutilated but is still substantially intact and recognizable, the Company or
its agent may issue a new Debenture in lieu hereof upon its surrender.   Where
the Holder of this Debenture claims that the Debenture has been lost, destroyed
or wrongfully taken, the Company shall issue a new Debenture in place of the
Debenture if the Holder so requests by written notice to the Company actually
received by the Company before it is notified that the Debenture has been
acquired by a bona fide purchaser and the Holder has delivered to the Company an
indemnity bond in such amount and issued by such surety as the Company deems
satisfactory together with an affidavit of the Holder setting forth the facts
concerning such loss, destruction or wrongful taking and such other information
in such form with such proof or verification as the Company may request.




Article 8          Notice.




            Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Debenture must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:



--------------------------------------------------------------------------------






If to the Company:




Kelly Jones

Virtra Systems

440 North Center

Arlington, TX  76011

Telephone: (817) 261-4269
Facsimile: (817) 265-0440




If to the Investor:




            At the address listed in the Questionnaire.

            

            Each party shall provide five (5) business days prior notice to the
other party of any change in address, phone number or facsimile number.




Article 9          Time

            Where this Debenture authorizes or requires the payment of money or
the performance of a condition or obligation on a Saturday or Sunday or a public
holiday, or authorizes or requires the payment of money or the performance of a
condition or obligation within, before or after a period of time computed from a
certain date, and such period of time ends on a Saturday or a Sunday or a public
holiday, such payment may be made or condition or obligation performed on the
next succeeding business day, and if the period ends at a specified hour, such
payment may be made or condition performed, at or before the same hour of such
next succeeding business day, with the same force and effect as if made or
performed in accordance with the terms of this Debenture.  A “business day”
shall mean a day on which the banks in New York are not required or allowed to
be closed.          




Article 10        No Assignment

            This Debenture shall not be assignable.




Article 11        Rules of Construction.

            In this Debenture, unless the context otherwise requires, words in
the singular number include the plural, and in the plural include the singular,
and words of the masculine gender include the feminine and the neuter, and when
the sense so indicates, words of the neuter gender may refer to any gender.  The
numbers and titles of sections contained in the Debenture are inserted for
convenience of reference only, and they neither form a part of this Debenture
nor are they to be used in the construction or interpretation hereof.  Wherever,
in this Debenture, a determination of the Company is required or allowed, such
determination shall be made by a majority of the Board of Directors of the
Company and if it is made in good faith, it shall be conclusive and binding upon
the Company and the Holder of this Debenture.



--------------------------------------------------------------------------------






Article 12        Governing Law

            The validity, terms, performance and enforcement of this Debenture
shall be governed and construed by the provisions hereof and in accordance with
the laws of the Commonwealth of Massachusetts applicable to agreements that are
negotiated, executed, delivered and performed solely in the Commonwealth of
Massachusetts.




Article 13        Litigation




DISPUTES SUBJECT TO ARBITRATION GOVERNED BY MASSACHUSETTS LAW




            All disputes arising under this agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without regard to principles of conflict of laws.  The parties to this agreement
will submit all disputes arising under this agreement to arbitration in Boston,
Massachusetts before a single arbitrator of the American Arbitration Association
(“AAA”).  The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts.  No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section.  




Article 14  Redemption




            The Investor shall have the option to be redeemed from the
Debenture, in whole or in part, at a price equal to one hundred and thirty
percent (130%) of the outstanding principal amount of the Debenture, including
accrued interest (and penalties if applicable). The Investor also holds the
right to use the existing equity line to redeem the Debenture or a portion of
the Debenture. Investor’s right of redemption shall not be exercised prior to 90
days after the Closing Date.  Further, the Company has the right to redeem the
Investor within 90 days, and, if so, the strike price of the Warrant shall be
reduced by 25% (twenty-five percent) per share for each tranche of warrants.




Article 15        Investor Warrants




            As an additional inducement to Holder, the Company shall issue a
warrant to purchase Three Hundred Thousand (300,000) shares of its common stock
exercisable at the strike prices outlined in the Warrant Agreement, attached
hereto and incorporated by reference, to Holder.




*.*.*



























--------------------------------------------------------------------------------






            IN WITNESS WHEREOF, the Company has duly executed this Debenture as
of the date first written above.

                                                            VIRTRA SYSTEMS, INC.




                                                            By
                                                                                                                                                       Name:
L. Kelly Jones   

Title:    Chief Executive Officer




                                                                        DUTCHESS
PRIVATE EQUITIES FUND, II, L.P.

                                                                        BY ITS
GENERAL PARTNER DUTCHESS

                                                                        CAPITAL
MANAGEMENT, LLC    

                                                




                                                            By:
__________________________________
                                                                                 Name:
 Douglas H. Leighton

                                                            Title:  A Managing
Member          























































































--------------------------------------------------------------------------------















Exhibit A




NOTICE OF CONVERSION




(To be Executed by the Registered Owner in order to Convert Debenture)




            The undersigned hereby irrevocably elects, as of ________________,
to convert $________________ of its convertible debenture (the “Debenture”) into
Common Stock of  Virtra Systems, Inc. (the “Company”) according to the
conditions set forth in the Debenture issued by the Company.




Date of Conversion________________________________________________







Applicable Conversion Price________________________________________







Number of Debentures Issuable upon this Conversion_______________________







Name(Print)___________Dutchess Private Equities Fund, II, LP _________________




Address______________312 Stuart St, 3rd Floor____________________________







Phone_____617-960-3570_____________ Fax________617-960-3772___________
















                                                By:_______________________________________

                                                     Douglas Leighton







